While I concur in a reversal of the judgment in this case, I do not agree with the majority of the court in upholding the indictment upon which the defendant was tried. In drawing and impaneling the grand jury that returned this indictment, no attempt was made to follow the provisions of the law. The departure from the requirements of sections 5292, 5293, 5294, 5297, and 5298, especially 5297, is more than mere irregularities that may be disregarded. The statute provides, with much detail, the steps necessary to draw and impanel a legal grand jury and I do not think the statutory methods should be set aside and some other way, though "just as good," adopted.
The trial court committed reversible error in giving the instruction pointed out in the opinion written by Judge CAMPBELL, and the verdict is too indefinite, if not altogether unintelligible, to support the judgment. *Page 241